DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application, which discloses and claims only subject matter disclosed in prior Application No. 15/937,210, filed 11/09/2017 appears to constitute a divisional application. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
 
Abstract
The abstract filed 10/13/2020 appears to be acceptable.

Drawings
The drawings filed 10/13/2020 appears to be acceptable.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kao (US 20150130016 A1).

Regarding independent claim 1, Kao teaches a method for manufacturing a semiconductor image sensor, comprising: 
receiving a semiconductor substrate 110 (fig. 3; ¶ 0027); 
forming a recess T3 from a surface of the semiconductor substrate 110 (fig. 5; ¶ 0029); 
forming a diffusion barrier layer 520 over a sidewall of the recess T3 (fig. 6; ¶ 0030); 
removing a portion of the semiconductor substrate 110 through the recess T3 to form a deep trench T1 in the semiconductor substrate 110 (fig. 7; ¶ 0032); and 
forming a deep trench isolation 140 in the deep trench T1 (fig. 10; ¶ 0037).

Regarding claim 2, Kao further teaches the method of Claim 1, further comprising forming a doped layer 130 over a sidewall of the deep trench T1 prior to the forming of the deep trench isolation 140 (fig. 9; ¶ 0033).

Regarding claim 6, Kao further teaches the method of Claim 1, wherein the diffusion barrier layer 520 is substantially conformal with respect to the sidewall of the recess T1 (fig. 9).


Claims 1, 4, 7-10 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iizuka et al. (US 20170365631 A1).

Regarding independent claim 1, IIZUKA et al. teach a method for manufacturing a semiconductor image sensor, comprising: 
receiving a semiconductor substrate SB, EP (fig. 3; ¶ 0105); 
forming a recess (‘the trench’ in IR region, ¶ 0106) from a surface of the semiconductor substrate SB, EP; 
forming a diffusion barrier layer EI (EI around top part of DT, fig. 5) over a sidewall of the recess (‘the trench’ in IR region, ¶ 0106);
removing a portion of the semiconductor substrate EP through the recess to form a trench DT the semiconductor substrate EP; and 
forming a deep trench isolation DTI in the deep trench DT (fig. 6).

Regarding claim 4, Iizuka et al. further teach, the method of Claim 1, further comprising: 
forming a shallow trench (trench containing EI in pixel region in fig. 3) from the surface of the semiconductor substrate; and 
forming a shallow trench isolation (EI in pixel region in fig. 3) in the shallow trench, wherein a depth of the deep trench isolation DTI is greater than a depth of the shallow trench isolation EI.

Regarding claim 7, Iizuka et al. further teach, the method of Claim 1, further comprising forming an interconnection structure CL, IL0, IL1, CP, M1, V1 etc over the semiconductor substrate SB, EP, wherein the interconnection structure comprises a dielectric layer CL, IL0, IL1, CP and at least a conductive feature M1, V1 etc (fig. 14).

Regarding claim 8, Iizuka et al. further teach, the method of Claim 7, wherein the deep trench isolation DTI comprises an upper portion and a bottom portion, the upper portion is extended from the semiconductor substrate SB, EP into the dielectric layer CL, IL0, IL1, CP of the interconnection structure, and a top surface of the upper portion of the deep trench isolation DTI is in contact with the dielectric layer of the interconnection structure (fig. 14).

Regarding independent claim 9, IIZUKA et al. teach a method for manufacturing a semiconductor image sensor, comprising: 
receiving a semiconductor substrate SB, EP (fig. 3; ¶ 0105); 
forming a shallow trench isolation (EI in pixel region in fig. 3) in the semiconductor substrate SB, EP; 
forming a recess (‘the trench’ in IR region, ¶ 0106) from a surface of the semiconductor substrate; 
forming a diffusion barrier layer EI (EI around top part of DT, fig. 5) over a sidewall of the recess (‘the trench’ in PER region, ¶ 0106);
removing a portion of the semiconductor substrate EP through the recess to form a deep trench DT in the semiconductor substrate; 
forming a deep trench isolation DTI in the deep trench DT; and 
forming a dielectric layer CL, IL0, IL1, CP (fig. 14) over the semiconductor substrate and a conductive structure M1, M2, GE, V1 etc in the dielectric layer,


Regarding claim 10, Iizuka et al. further teach, the method of Claim 9, further comprising forming a doped layer PBR over a sidewall of the deep trench DT prior to the forming of the deep trench isolation DTI (fig. 13).

Regarding claim 12, Iizuka et al. further teach, the method of Claim 9, wherein the deep trench isolation DTI comprises an upper portion and a bottom portion, and the diffusion barrier layer EI (EI around top part of DT, fig. 14) surrounds a sidewall of the upper portion.

Regarding claim 14, Iizuka et al. further teach, the method of Claim 12, wherein a top surface of the upper portion of the deep trench isolation DTI is in contact with the dielectric layer (fig. 14). 

Regarding claim 15, Iizuka et al. further teach, the method of Claim 9, further comprising forming at least a driving component Q1 and a radiation-sensing region PD in the semiconductor substrate prior to the forming of the interconnection structure (fig. 13).

Regarding independent claim 16, IIZUKA et al. teach a method for manufacturing a semiconductor image sensor, comprising: 
receiving a semiconductor substrate SB, EP (fig. 3; ¶ 0105) having a first surface (top surface) and a second surface (bottom surface) opposite to the first surface; 

forming a recess (‘the trench’ in IR region, ¶ 0106) extended from the first surface of the semiconductor substrate SB, EP,
forming a diffusion barrier layer EI (EI around top part of DT, fig. 5) over a sidewall of the recess (‘the trench’ in IR region, ¶ 0106);
removing a portion of the semiconductor substrate EP through the recess to form a trench DT extended from a bottom of the recess in the semiconductor substrate EP;
forming a doped layer PBR (fig. 13; ¶ 0159) over a sidewall of the trench DT;
forming a first isolation structure (see annotation in fig. 14) in the recess and a second isolation structure (see annotation in fig. 14) in the trench; and
forming an interconnection structure CL, IL0, IL1, CP, M1, V1 etc over the first surface of the semiconductor substrate SB, EP;
wherein the first isolation structure (see annotation in fig. 14) is extended from the first surface of the semiconductor substrate into a dielectric layer CL, IL0, IL1, CP of the interconnection structure, and a top surface of the first isolation structure is in contact with the dielectric layer of the interconnection structure.

Regarding claim 19, Iizuka et al. further teach, the method of Claim 16, further comprising forming at least a driving component Q1 and a radiation-sensing region PD in the semiconductor substrate prior to the forming of the interconnection structure (fig. 13).


    PNG
    media_image1.png
    704
    704
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kao as applied to claim 1 above, and further in view of Chou et al. (US 20150380447 A1).

Regarding claim 3, Kao teaches all the limitations described in claim 1.
But Iizuka et al. are silent upon the provision of wherein the forming the diffusion barrier layer over the sidewall of the recess comprises: 
forming a liner dielectric layer over the first surface of the semiconductor substrate, a bottom and the sidewall of the recess; and 
removing the liner dielectric layer from the first surface of the semiconductor substrate and the bottom of the recess.

However, Chou et al. teach a similar device comprising steps of the forming the diffusion barrier layer over the sidewall of the recess comprises: 
forming a liner dielectric layer 322 (fig. 3B; ¶ 0025) over the first surface of the semiconductor substrate 104, a bottom and the sidewall of the recess 306; and 
removing the liner dielectric layer 322 from the first surface of the semiconductor substrate and the bottom of the recess (fig. 3C).
. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Iizuka et al. as applied to claim 16 above, and further in view of Chen et al. (US 20170207270 A1).

Regarding claim 5, Iizuka et al. teach all the limitations described in claim 4.
But Iizuka et al. are silent upon the provision of wherein a depth of the recess is less than the depth of the shallow trench isolation.
However, Chen et al. teach a similar device wherein a depth of the recess 202 is less than a depth of shallow trench isolation ‘STI’ (fig. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Iizuka et al., and Chen et al. to include a STI according to the teachings of Chen et al. with a general motivation to isolate adjacent electrical elements. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kao as applied to claim 9 above, and further in view of Chou et al. 

Regarding claim 11, Kao teaches all the limitations described in claim 9.
But Iizuka et al. are silent upon the provision of wherein the forming the diffusion barrier layer over the sidewall of the recess comprises: 

removing the liner dielectric layer from the first surface of the semiconductor substrate and the bottom of the recess.

However, Chou et al. teach a similar device comprising steps of the forming the diffusion barrier layer over the sidewall of the recess comprises: 
forming a liner dielectric layer 322 (fig. 3B; ¶ 0025) over the first surface of the semiconductor substrate 104, a bottom and the sidewall of the recess 306; and 
removing the liner dielectric layer 322 from the first surface of the semiconductor substrate and the bottom of the recess (fig. 3C).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Kao and Chou et al. to form the diffusion barrier layer according to the teachings of Chou et al. with a motivation of forming an improved DTI structure. See Chou et al., ¶¶ 0011-0012. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Iizuka et al. as applied to claim 12 above, and further in view of Chen et al. 

Regarding claim 13, Iizuka et al. teach all the limitations described in claim 12.
But Iizuka et al. are silent upon the provision of wherein a depth of the upper portion is less than a depth of shallow trench isolation.
However, Chen et al. teach a similar device wherein a depth of the upper portion 202 is less than a depth of shallow trench isolation ‘STI’ (fig. 1-2).
. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Iizuka et al. as applied to claim 16 above, and further in view of Chou et al. 

Regarding claim 17, Iizuka et al. teach all the limitations described in claim 16.
But Iizuka et al. are silent upon the provision of wherein the forming the diffusion barrier layer over the sidewall of the recess comprises: 
forming a liner dielectric layer over the first surface of the semiconductor substrate, a bottom and the sidewall of the recess; and 
removing the liner dielectric layer from the first surface of the semiconductor substrate and the bottom of the recess.

However, Chou et al. teach a similar device comprising steps of the forming the diffusion barrier layer over the sidewall of the recess comprises: 
forming a liner dielectric layer 322 (fig. 3B; ¶ 0025) over the first surface of the semiconductor substrate 104, a bottom and the sidewall of the recess 306; and 
removing the liner dielectric layer 322 from the first surface of the semiconductor substrate and the bottom of the recess (fig. 3C).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Iizuka et al. and Chou et al. to form the . 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Iizuka et al. as applied to claim 16 above, and further in view of Chen et al. 

Regarding claim 18, Iizuka et al. teach all the limitations described in claim 16.
But Iizuka et al. are silent upon the provision of wherein a depth of the first isolation structure is less than a depth of shallow trench isolation.
However, Chen et al. teach a similar device wherein a depth of the first isolation structure 202 is less than a depth of shallow trench isolation ‘STI’ (fig. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Iizuka et al., and Chen et al. to include a STI according to the teachings of Chen et al. with a general motivation to isolate adjacent electrical elements. 

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding dependent claim 20, the prior arts teach do not teach the step of forming a color filter layer over the second surface of the semiconductor substrate after the forming of the interconnection structure.

Examiner’s Note
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 VI. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD M HOQUE/
Examiner, Art Unit 2817